Title: To James Madison from John Scott, 21 August 1803 (Abstract)
From: Scott, John
To: Madison, James


21 August 1803, Baltimore. Resigns his position as commissioner of bankruptcy and encloses his commission [not found]. “I believe I ought never to have accepted it knowing I was to be at the disposal of a federal Judge & violent partizan.” “Judge Winchester declared he should respect the appointment of the President and should alternate the Commissioners,” but Scott has been left out of commissions in favor of Carey “(a decided federalist)” and Caldwell. “I attribute this marked conduct of the Judge to my having put out of commission his brother in Law, upon the repeal of our State Judiciary System, to my having reprobated his conduct in naming Mr. Caldwell the first commissioner, to my having proposed the publishing our proceedings in the Republican papers & not in the federal gazette … and to my firmness and decision as a Republican. It cannot be unknown to you that Mr. Caldwell as well as Mr. Carey is a federal. In a pecuniary view, the Commission is not worth holding and as I cannot hold it in a manner I feel honorable to myself, but only at the disposal of a violent federal partizan I think proper to resign it.”
 

   
   RC (DNA: RG 59, LRD). 2 pp.; docketed by Jefferson.



   
   John Scott served a term in the Maryland House of Delegates in 1801 (Federal Gazette & Baltimore Daily Advertiser, 4 Nov. 1801).



   
   Maryland lawyer James Winchester began his political career as a member of the Baltimore Republican Society and a supporter of Jefferson but by 1798 had switched parties and run a losing congressional race as a Federalist against Samuel Smith. He was appointed to the federal bench by John Adams in 1799 (Cassell, Merchant Congressman in the Young Republic, pp. 83–89; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:325).


